DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 10NOV2021 has NOT been entered. No new matter would have been entered. Applicant’s amendments, if entered, would have overcome each and every 102(a)(1) rejections previously set forth in the Final Office Action mailed 14SEPT2021.
Applicant's arguments filed 10NOV2021 have been considered. Independent claim 1 only requires:
A filter element comprising:
a filter medium having an upper end plate;
a cylindrical oil filter port comprised in and extending away from the upper end plate and having outer threads; and,
a locking mechanism.
The claim does not require per se an oil filter, its housing, or an engine.
Regarding OELSCHLAEGEL, the hub member (Fig. 1 #102) is attached to the end plate (Fig. 1 #66), which screws (via external threads on its outwardly-extending portion #126 or cylindrical oil filter port) into a return oil port (Fig. 2 #26) of an engine (C1/L29-30). This structure is very similar, if not reads on, the proposed amended claim 1. Even if the hub may be considered a separate part, it doesn’t appear to make a 
Note that the rejection is the combination of OELSCHLAEGEL and FICK. In that rejection, MAXWELL is not relied upon at all.
The amendment is not entered due to further search and/or consideration required beyond the allotted time for After Final Consideration Pilot.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777